Case 2:19-cv-13429-PDB-DRG ECF No. 62 filed 03/10/20      PageID.2300   Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GENERAL MOTORS LLC and
GENERAL MOTORS COMPANY,
                                      CASE NO. 19-CV-13429
      Plaintiff,                      Paul D. Borman
                                      United States District Judge
V.
                                      David R. Grand
FCA US LLC, FIAT CHRYSLER             United States Magistrate Judge
AUTOMOBILES N.V., ALPHONS
IACOBELLI, JEROME DURDEN and
MICHAEL BROWN,

     Defendants.
_______________________________________________________________/


  ORDER REQUIRING PLAINTIFFS TO FILE A SEPARATE RESPONSE
  TO DEFENDANT FCA’S MOTION TO DISMISS AND TO DEFENDANT
              IACOBELLI’S MOTION TO DISMISS

      On November 20, 2019, Plaintiffs filed a Complaint against Defendants

FCA US LLC, FIAT Chrysler Automobiles N.V., Alphons Iacobelli, Jerome

Durden and Michael Brown (ECF No. 1). On January 24, 2020, Defendant FCA

US LLC (“FCA”) filed a Motion to Dismiss the Complaint (ECF No. 41);

Defendant Fiat Chrysler Automobiles N.V. (“Fiat Chrysler”) filed a separate

Motion to Dismiss the Complaint (ECF No. 42); and on February 3, 2020,

Defendant Alphons Iacobelli (“Iacobelli”) filed a separate Motion to Dismiss the

Complaint (ECF No. 50).
Case 2:19-cv-13429-PDB-DRG ECF No. 62 filed 03/10/20       PageID.2301       Page 2 of 2


      On March 9, 2020, Plaintiffs filed a single Response to the two Motions

(FCA’s Motion to Dismiss, ECF No. 41, and Iacobelli’s Motion to Dismiss, ECF

No. 50), (ECF No. 58). [Plaintiffs also filed a Response to Fiat Chrysler’s Motion

to Dismiss (ECF No. 59)]

      Plaintiffs were required to have filed a separate response to FCA’s Motion to

Dismiss (ECF No. 41) and a separate response to Iacobelli’s Motion to Dismiss

(ECF No. 50). Accordingly, PLAINTIFFS’ RESPONSE IN OPPOSITION TO

FCA US LLC’S AND ALPHONS IACOBELLI’S SEPARATE MOTIONS TO

DISMISS THE COMPLAINT (ECF No. 58) is HEREBY STRICKEN.

      Plaintiffs must file a separate response to FCA’s Motion to Dismiss and to

Iacobelli’s Motion to Dismiss.

      SO ORDERED.


Dated: March 10, 2020                         s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                        -2-
